
	
		II
		110th CONGRESS
		1st Session
		S. 1960
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 2, 2007
			Ms. Snowe (for herself
			 and Mr. Kerry) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To amend the Small Business Investment Act
		  of 1958 to improve surety bond guarantees, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Surety Bond Improvement Act of
			 2007.
		2.DefinitionsIn this Act, the terms
			 Administrator and Administration mean the Small
			 Business Administration and the Administrator thereof, respectively.
		3.Surety Bonds
			(a)RatesSection 411(a) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 694b(a)) is amended—
				(1)in paragraph (1), by striking
			 $2,000,000 and inserting $3,000,000; and
				(2)by adding at the end the following:
					
						(6)The Administrator shall authorize a surety
				that issues, monitors, or services bonds under paragraph (3) to use rates
				approved by the insurance commissioner in the State in which such contract will
				be
				performed.
						.
				(b)Payment of guaranteesSection 411(b) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 694b(b)) is amended—
				(1)by redesignating paragraphs (1) through (3)
			 as subparagraphs (A) through (C), respectively, and adjusting the margins
			 accordingly;
				(2)by striking Subject to the
			 provisions and inserting the following: “Indemnification.—
					
						(1)In generalSubject to the
				provisions
						;
				(3)by striking : Provided,
			 however and
			 inserting
					
						.(2)ConditionsFor a guarantee under this
				subsection—
						;
				(4)by striking In no event
			 shall and inserting the following:
					
						(3)Maximum
				amountIn no event
				shall
						;
				and
				(5)by adding at the end the following:
					
						(4)Payment of guaranteesThe Administrator may not refuse to make
				payment on a guarantee under this subsection based on facts, circumstances, or
				defects that the Administrator reasonably should have identified during the
				process of making the
				guarantee.
						.
				(c)Reports to Congress
				(1)In generalOn the date on which the Administrator
			 provides notice of a proposed change in fees under section 411(h) of the Small
			 Business Investment Act of 1958 (15 U.S.C. 694b(h)), the Administrator shall
			 submit to the Committee on Small Business and Entrepreneurship of the Senate
			 and the Committee on Small Business of the House of Representatives, and make
			 publically available, a report regarding the basis for the change in
			 fees.
				(2)ContentsEach report submitted under paragraph (1)
			 shall include—
					(A)the contents of any study used by the
			 Administrator in determining whether to change fees under section 411(h) of the
			 Small Business Investment Act of 1958; and
					(B)the total amount of fees received under
			 such section 411(h) and the total cost of the program under part B of title IV
			 of the Small Business Investment Act of 1958 (15 U.S.C. 694a et seq.)—
						(i)for the first report submitted under
			 paragraph (1), during the 3-year period ending on the date of the submission of
			 the report; and
						(ii)for each subsequent report, during the
			 period beginning on the date of the submission of the prior report submitted
			 under paragraph (1) and ending on the date of submission of such subsequent
			 report.
						(d)Sense of CongressIt is the sense of Congress that the
			 program under part B of title IV of the Small Business Investment Act of 1958
			 (15 U.S.C. 694a et seq.) is not required to be self-funding and, therefore, the
			 program may at times operate at a loss.
			4.Mediation
			(a)In generalNot later than 180 days after the date of
			 enactment of this Act, and in accordance with subchapter IV of chapter 5 of
			 title 5, United States Code, the Administrator shall promulgate regulations
			 establishing a nonbinding, neutral, third party alternative dispute resolution
			 procedure for mediating an issue in controversy between a participating surety
			 and the Administration.
			(b)ContentsThe regulations promulgated under
			 subsection (a) shall—
				(1)permit either a participating surety or the
			 Administration to request alternative dispute resolution proceedings;
			 and
				(2)establish—
					(A)a process for selecting a neutral, third
			 party mediator;
					(B)a reasonable time frame for the conclusion
			 of any mediation under this section; and
					(C)a method for sharing the costs of any
			 mediation under this section between a participating surety and the
			 Administration.
					(c)DefinitionsIn this section—
				(1)the term issue in controversy
			 has the meaning given that term in section 571 of title 5, United States
			 Code;
				(2)the term participating surety
			 means a surety participating in a program under part B of title IV of the Small
			 Business Investment Act of 1958 (15 U.S.C. 694a et seq.); and
				(3)the term surety has the
			 meaning given that term in section 410 of the Small Business Investment Act of
			 1958 (15 U.S.C. 694a).
				
